Maletz, Judge,
dissenting.
■ I cannot agree with the result reached by the majority and must respectfully record my dissent.
Contrary to the majority, it seems to me that, as an evidentiary matter, the “Tupperware” catalog and Liberman patent are sufficiently *1240“related that the appearance of certain ornamental features in one-would suggest the application of those features to the other.” In re Glavas, 43 CCPA 797, 230 F. 2d 447, 109 USPQ 50 (1956). The relevant art here is the package design art, and the problem to be solved: is how to design a package or container suitable for storing a spherical object, viz. a head of lettuce. The Liberman reference referred to by the majority is evidence that a similar problem was faced in another aspect of the packaging industry, and solved by placing a dome portion in the cover of the container which is shaped to conform generally to the spherical top of the contained object, a light bulb. The board found (and neither appellant nor the majority has disputed the finding) that-appellant “quite likely domed the Tupperware cover to provide more room and accommodate the top of a head of lettuce.” Appellant’s design is nó 'more than a functionally-inspired solution to the heretofore-mentioned lettuce storage problem, the appearance of which would-have been obvious front the references relied on. I would affirm.